Order issued: January    /(p , 2013




                                                  In The
                                       Qrourt of Appeals
                             lf.ift4 ilistrirl of wexas at ilallas
                                           No. 05-11-01276-CV


                                   EX PARTE: HAROLD CORNISH

                           On Appeal from the 265th Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. Xll-555-R

                                                ORDER:
        Before the Court is appellants' October 31, 2012 motion to compel and motion for an extension of time

to file a brief. Appellants inform the Court that the petition for expunction contained in the supplemental

clerk's record filed on October 11, 2012 is missing the third page.       Accordingly, we ORDER Gary

Fitzsimmons, Dallas County District Clerk, to file a supplemental clerk's record, WITHIN SEVEN

DAYS OF THEDATE OF TillS ORDER, containing the complete four-page petition for expunction.

        We GRANT appellant's motion for an extension of time to file a brief. Appellants shall file their

brief on or before February 18, 2013.

        We DIRECf the Clerk of this Court to send a copy of this order by electronic transmission to

Gary Fitzsimmons, Dallas County District Clerk, and counsel for all parties.